
	
		I
		112th CONGRESS
		1st Session
		H. R. 1111
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Price of Georgia
			 (for himself, Mrs. Black,
			 Mr. Bucshon,
			 Mr. Burton of Indiana,
			 Mr. Canseco,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mrs. Ellmers,
			 Mr. Flores,
			 Ms. Foxx, Mr. Garrett, Mr.
			 Gohmert, Mr. Guinta,
			 Mr. Sam Johnson of Texas,
			 Mr. Lamborn,
			 Mr. Long, Mrs. McMorris Rodgers,
			 Mr. Pompeo,
			 Mr. Rokita,
			 Mr. Sessions,
			 Mr. Thompson of Pennsylvania,
			 Mr. Westmoreland, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind $45 billion of unobligated discretionary
		  appropriations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Decrease Spending Now Act.
		2.Rescission of
			 unobligated discretionary appropriations
			(a)In
			 generalOf the unobligated
			 balances of discretionary appropriations on the date of enactment of this Act,
			 $45,000,000,000 is rescinded.
			(b)Implementation
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 determine which appropriation accounts the rescission under subsection (a)
			 shall apply to and the amount that each such account shall be reduced by
			 pursuant to such rescission.
				(2)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Director of
			 the Office of Management and Budget shall submit a report to the Secretary of
			 the Treasury and Congress listing the accounts reduced by the rescission in
			 subsection (a) and the amounts rescinded from each such account.
				(c)ExceptionsThe rescission under subsection (a) shall
			 not apply to the Department of Defense, the Department of Veterans Affairs, or
			 the Social Security Administration.
			
